Mr. Justice Baker delivered the opinion of the court. The first error assigned is that the verdict is against the evidence. Whether the frame of the platform was constructed as claimed by appellant or as claimed by appellee was, under the evidence, a question of fact for the jury. This is conceded by counsel for appellant. Their position as stated in their brief is that “ it makes no difference whether the posts were 2 x 4’s or 8 x 10’s, or whether they were braced or not. * * * There is nothing in the evidence from which the jury could infer that 2x4 planks eight feet high, braced as plaintiff’s witnesses braced them, would not support the weight placed uponthem.” The duty that appellant owed to appellee was to furnish her a reasonably safe place to work. The declaration charges in different counts negligence in the construction, in the care, in the use, in failing to inspect the platform and in overloading it. Appellant denied the charges of negligence and the burden of proving negligence was upon appellee. Negligence is never presumed; it may not be inferred from the fact of injury alone, but from evidence of the injury and the facts and circumstances under which it occurred the jury may in some cases draw the inference that the injury was the result of negligence. In this case there were before the jury the fact that the frame of the platform gave way and the platform fell; that it fell under usual, not unusual circumstances, under conditions that appellant was bound to expect and take reasonable care to provide for, not extraordinary, or not to be expected, conditions. They had also the fact that the frame of the platform was built to support joists or “ dry poles,” to which small pieces of beef were hung to dry; that in such use there would be little or no jar and the strain or pressure would be uniform and steady in proportion to the weight carried. The jury might properly consider the facts proven in the light of their common knowledge as to the strength of such a structure as they found from the evidence the platform was, and the effect upon such a structure, of men being upon it for days before it fell, taking down and removing therefrom articles of considerable weight. Appellant, at the close of appellee’s case, asked the court to direct a verdict of not guilty. The court denied their motion, and in so doing in effect held, and in our opinion properly held, that appellee had made out a case from which the jury might properly find that appellant was guilty of negligence, causing the injury as charged in the declaration. The evidence on the part of appellant did not go at all to the question of the strength or fitness for the uses to which it was put, of such a platform as the testimonies for appellee tended to show the platform in question was, but tended to show that the platform which fell was a very, different and much stronger structure than the one described by appellee’s witnesses; -that the beams were 2 x 12, in place of 2x4—that they were supported by 8x 10, not 2x4 posts. The question thus presented was a question of fact, upon which the verdict of the jury is conclusive. In our opinion the record does not present a case in which this court can say that the verdict is against the evidence, or that it is not supported by sufficient evidence. We find no error in the proceedings at the trial or in the refusal to give certain instructions for appellant which the court refused to give. In view of the nature of appellee’s injury, the fact that it has resulted in disability to do any kind of work and in the loss of an eye, we can not say that the damages awarded are excessive. The judgment will be affirmed.